Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 1 of 29 PageID #: 3896




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

   UNITED STATES OF AMERICA, ex rel.                    )
   ALEXANDER CHEPURKO,                                  )
                                                        )
                                  Plaintiff-Relator,    )
                                                        )    Case No. 1:14-cv-00377-TWP-MJD
                            v.                          )
                                                        )
   E-BIOFUELS, LLC, CARAVAN TRADING,                    )
   LLC, CIMA GREEN, LLC, IMPERIAL                       )
   PETROLEUM, INC., JOSEPH FURANDO,                     )
   CHRISTINE FURANDO, CRAIG DUCEY,                      )
   CHAD DUCEY, and JEFFREY T. WILSON,                   )
                                                        )
                                  Defendants.           )

             ENRTY ON PLAINTIFF’S MOTIONS FOR SUMMARY JUDGMENT
                    OR ALTERNATIVELY DEFAULT JUDGMENT

          This matter is before the Court on Plaintiff-Relator Alexander Chepurko’s (“Chepurko”)

   Motions for Partial Summary Judgment or alternatively Motions for Default Judgment. Chepurko

   seeks partial summary judgment against Defendants Joseph Furando, Craig Ducey, Chad Ducey,

   and Jeffrey Wilson (Filing No. 290); e-Biofuels, LLC, Caravan Trading, LLC, Cima Green, LLC,

   Imperial Petroleum, Inc., (Filing No. 292); and Christine Furando, (Filing No. 294) (collectively,

   the “Defendants”). Also before the Court is a Motion for Appointment of Counsel filed by Joseph

   Furando. (Filing No. 391). Chepurko blew the whistle on the Defendants for false claims

   submitted to the United States Government (“Government”) for transactions in the renewable

   energy industry. Because of Chepurko’s whistleblowing efforts, the Government was able to

   criminally prosecute some of the Defendants named in this case for their roles in a multi-state

   scheme to defraud biodiesel buyers and U.S. taxpayers by fraudulently selling biodiesel incentives.

          Chepurko separately filed this civil False Claims Act qui tam action against the Defendants
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 2 of 29 PageID #: 3897




   to recover damages and civil penalties on behalf of the Government and himself. For the following

   reasons, Chepurko’s Motions for Summary Judgment are denied as to Christine Furando but

   granted as to the remaining Defendants. Joseph Furando’s motion to recruit counsel is denied.

                                       I.   BACKGROUND

          The following facts are not necessarily objectively true, but as required by Federal Rule of

   Civil Procedure 56, the facts are presented in the light most favorable to the non-moving parties.

   See Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009); Anderson v. Liberty Lobby, Inc., 477

   U.S. 242, 255 (1986).

          The United States Congress passed the Energy Independence and Security Act of 2007 (the

   “Act”), which requires the Environmental Protection Agency (“EPA”) to encourage the production

   and use of renewable fuel in the United States. Under the Act, the Renewable Fuel Standard

   program was created to improve the nation’s renewable energy industry and to reduce greenhouse

   gas emissions. The EPA was charged with developing, implementing, and enforcing the

   Renewable Fuel Standard program through various regulations. This program requires producers

   or importers of renewable fuel to generate fuel credits, known as a “renewable identification

   number” (“RIN”), in proportion to the amount and type of renewable fuel they produce or import.

   The Renewable Fuel Standard program also requires that non-renewable fuel refiners and

   importers, known as obligated parties, and renewable fuel exporters obtain valid RINs and retire

   those RINs each year by submitting them to the EPA to meet their renewable volume obligations

   (Filing No. 291-4 at 2–3, 5–7; Filing No. 152 at 7–8; see also 40 C.F.R. Part 80).

          Renewable fuel producers have valid RINs only if their claim to the EPA to create the RINs

   is accurate and meets the EPA’s regulations. Generating RINs for a volume of biodiesel that was

   not actually produced in compliance with EPA regulations is illegal. Generating RINs is




                                                   2
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 3 of 29 PageID #: 3898




   permissible only based on renewable fuel and if the production process used to make that fuel met

   specific regulatory criteria. It is illegal under the regulations to generate RINs more than once for

   any given volume of biodiesel. Renewable fuel producers are required to report data to the EPA

   about the production process and the feedstock used in production, and it is illegal to knowingly

   make materially false statements in electronic or paper submissions to the EPA. Because of the

   regulations, the EPA assumes when RINs are generated by producers that biodiesel was actually

   produced and introduced into streams of commerce pursuant to the requirements of the Renewable

   Fuel Standard program (Filing No. 291-4 at 5–7; Filing No. 152 at 8).

          The EPA developed a system of assigning a unique identification number (a RIN) to each

   batch of renewable fuel. A RIN is a 38-digit number that includes the fuel batch number, the

   identification number of the manufacturer who created or imported the batch of fuel, and the

   volume of fuel produced. The producer of a batch of renewable fuel creates the RIN for the batch.

   Once the RIN is created, it remains attached to that batch of renewable fuel until the fuel is blended

   with non-renewable fuel, at which point the RIN may be “separated” from the fuel and used for

   compliance with regulatory renewable volume obligations, held for future compliance, or traded.

   If the batch is divided before it is blended with non-renewable fuel, then the RIN is also divided

   (Filing No. 291-4 at 5–7; Filing No. 152 at 8–9).

          Each newly-made gallon of biodiesel has 1.5 RINs attached to it. Once a RIN is obtained

   or generated, the RIN can be used to satisfy EPA obligations or sold on the private market. The

   commercial market price for a single RIN averaged between $0.75 and $2.00. Furthermore, a

   newly-made gallon of biodiesel also has a $1.00 tax credit attached to it, which can be claimed by

   an entity that either mixes the biodiesel with regular diesel or uses it for fuel. Thus, a newly-made

   gallon of biodiesel with the RINs and tax credit attached is worth approximately $2.50 more than




                                                     3
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 4 of 29 PageID #: 3899




   a gallon of biodiesel without the RINs and tax credit. Because of the value of RINs and the

   blender’s tax credit, a gallon of biodiesel with assigned RINs and an available tax credit was worth

   much more than a gallon of RIN-stripped fuel (Filing No. 152 at 14).

          To track the transfer of RINs, the EPA developed the EPA Moderated Transaction System.

   After a producer produces batches of renewable fuel and creates RINs, the producer must submit

   the new RINs to the transaction system within five days of the RINs’ creation. The transaction

   system screens each submission and either accepts or rejects the new RINs. All producers and

   importers of renewable fuel must retain all detailed, supporting records. Producers and others

   engaged in fuel manufacture and RIN transactions must also submit quarterly reports to the EPA,

   detailing all fuel and RIN generation and transactions for that quarter (Filing No. 291-4 at 5–6;

   Filing No. 152 at 8–9).

          The EPA has established regulations to control the generation and transfer of RINs. The

   regulations direct proper creation of RINs, validity of RINs, who may transfer or receive RINs,

   the production process of renewable fuel to support the creation of RINs, and the use of RINs to

   satisfy regulatory obligations. Violating the regulations, or causing others to violate the

   regulations, exposes the violator to civil, criminal, and administrative penalties. When individuals

   violate the law or regulations, the EPA issues a “notice of violation” to the individual. The EPA

   pursues enforcement actions against renewable fuel producers and importers that generate invalid

   RINs (Filing No. 291-4 at 5–7; Filing No. 152 at 7, 10–12; see also 40 C.F.R. Part 80).

          Chepurko is a United States citizen and he personally worked for companies owned by

   Christine Furando and Joseph Furando between January and August 2011. (Filing No. 152 at 35.).

   On October 11, 2011, he voluntarily contacted the Government to disclose information about false

   claims that had been submitted to the Government. Between October 2011 and May 2012,




                                                    4
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 5 of 29 PageID #: 3900




   Chepurko voluntarily disclosed to the Government through written disclosures and in-person

   meetings extensive information that in turn was used by Chepurko for the allegations of this action.

   Chepurko and his counsel met with representatives of the U.S. Attorney’s Office, the Internal

   Revenue Service (“IRS”), the EPA, the Department of Justice, the Federal Bureau of Investigation,

   and the Securities and Exchange Commission (Filing No. 333-2; Filing No. 333-3; Filing No. 333-

   4; Filing No. 333-5; Filing No. 333-6; Filing No. 333-7; Filing No. 333-8; Filing No. 333-9; Filing

   No. 333-10).

          Chepurko’s disclosures provided information that allowed the Government to conduct

   criminal and civil investigations of most of the Defendants named in this action. The EPA issued

   notices of violation against some of the Defendants as well as against some of the customers of

   the Defendants who were affected by the fraudulent scheme. At least one civil action, one

   administrative action, and two criminal actions were filed by the Government based on the

   information disclosed by Chepurko (Filing No. 152 at 3–4, 13).

          Located in Middletown, Indiana, and founded in 2006, Defendant e-Biofuels, LLC (“e-

   Biofuels”) is the entity in this action that falsely claimed to produce biodiesel for which fraudulent

   RINs were created. It had a production plant that could process animal fats and vegetable oils into

   renewable fuel. Defendant Craig Ducey was the president and chief executive officer of e-

   Biofuels, and his brother, Defendant Chad Ducey was the chief operating officer. They were co-

   owners of e-Biofuels. In May 2010, e-Biofuels was purchased by Defendant Imperial Petroleum,

   Inc. (“Imperial”), an Evansville, Indiana based company. Defendant Jeffrey Wilson was the

   chairman and president of Imperial. After Imperial purchased e-Biofuels, Craig and Chad Ducey

   continued to serve as paid officers or managers for e-Biofuels (Filing No. 291-4 at 3–4; Filing No.

   152 at 5–7).




                                                     5
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 6 of 29 PageID #: 3901




          Defendant Caravan Trading, LLC (“Caravan”) was a privately-owned New Jersey

   business, owned by Defendants Joseph Furando and his wife, Christine Furando. Caravan engaged

   in selling and trading fuel and other products. Caravan sold RIN-less biodiesel to e-Biofuels that

   e-Biofuels then falsely claimed it produced. Defendant Cima Green, LLC (“Cima Green”) also

   was a privately-owned New Jersey business, owned by Joseph and Christine Furando. Cima Green

   also engaged in selling and trading fuel and other products. Joseph Furando was the chief

   executive officer of Caravan and Cima Green, and he operated the companies (Filing No. 291-4 at

   4; Filing No. 152 at 5–6).

          The fraudulent scheme, which Chepurko disclosed to the Government, consisted of e-

   Biofuels claiming to manufacture biodiesel from chicken fat and other organic “feedstock”—the

   raw materials from which biodiesel fuel is produced. However, in actuality, e-Biofuels was not

   manufacturing biodiesel fuel in any significant quantity. Rather, it simply purchased RIN-less

   biodiesel from Caravan, Cima Green, and Joseph Furando, transported the fuel to its Indiana

   facility, and then resold the fuel as though it had been produced at its facility. Sometimes the fuel

   e-Biofuels purchased and resold was transported directly from the producer to the customer (Filing

   No. 291-4 at 8–14; Filing No. 152 at 13).

          Between May 2010 and the summer of 2012, after separating and retiring RINs, Astra Oil

   Company (“Astra”) sold RIN-less fuel to Caravan. Caravan then resold the RIN-less fuel it had

   purchased from Astra to Imperial and e-Biofuels. Caravan created internal records to give the

   impression that it was selling Imperial and e-Biofuels “feedstock” as opposed to finished biodiesel.

   Once Imperial and e-Biofuels took possession of the RIN-less biodiesel fuel, they generated new

   RINs for that volume of fuel as though the biodiesel fuel had been produced at the e-Biofuels

   facility. This creation of new RINs for the same fuel was illegal. Imperial and e-Biofuels then




                                                    6
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 7 of 29 PageID #: 3902




   either sold the fuel with the falsely generated RINs attached or separated the falsely generated

   RINs to sell independently. They also falsely labeled much of the biodiesel fuel before selling it

   to customers (Filing No. 291-4 at 8–14; Filing No. 152 at 15–16). While working for e-Biofuels,

   Chad Ducey caused third-party engineers to create false reports that were then used to submit to

   the EPA, and Chris Ducey created false bills of lading and other false paperwork to provide to

   customers and government regulators (Filing No. 291-4 at 10–12, 17–18).

          In all, over a period of more than two years, Caravan, Cima Green, and Joseph Furando

   sold more than 35 million gallons of RIN-stripped fuel to e-Biofuels and Imperial. During the

   same time period, e-Biofuels and Imperial sold more than 35 million gallons of fuel to customers.

   They generated more than 50 million RINs that were based on biodiesel fuel that was never

   produced at the e-Biofuels facility (Filing No. 291-4 at 13–14).

          Imperial and e-Biofuels submitted false reports and statements to the EPA, falsely

   registering the new RINs to conceal their scheme, to avoid paying penalties, and to obtain tax

   credits. The Defendants generated and conspired to generate invalid RINs for biodiesel for which

   RINs previously had been generated. Millions of RINs generated by e-Biofuels were invalid

   because they were generated without producing any qualifying renewable fuel. The majority of

   these invalid RINs were transferred to others (Filing No. 152 at 13–14, 16–18).

          Chepurko initiated this False Claims Act qui tam action in June 2012 under case number

   1:12-cv-786-TWP-MJD. On August 5, 2014, Chepurko’s qui tam action under case number 1:12-

   cv-786-TWP-MJD was consolidated under this case number (1:14-cv-377-TWP-MJD) (Filing No.

   52). In September 2013, e-Biofuels, Caravan, Cima Green, Joseph Furando, Craig Ducey, Chad

   Ducey, and Jeffrey Wilson were charged by the Government in two related criminal cases. They

   were variously charged with one or more of the following: conspiracy to defraud the Government,




                                                   7
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 8 of 29 PageID #: 3903




   submitting false claims to the Government, making false statements under the Clean Air Act,

   making false statements to the Securities and Exchange Commission, and other criminal

   violations. The criminal charges were based on the same facts of this civil action. See United

   States v. Craig Ducey, Chad Ducey, Chris Ducey, Joseph Furando, Evelyn Katirina Pattison (aka

   Katirina Tracy), e-Biofuels, LLC., Caravan Trading Company, and Cima Green LLC., No. 1:13-

   cr-189-SEB-TAB (S.D. Ind.), Docket No. 1.; United States v. Jeffrey J. Wilson and Craig Ducey,

   No. 1:13-cr-190-SEB-TAB (S.D. Ind.), Docket No. 1. On January 21, 2015, this civil case was

   stayed until the conclusion of the related criminal matters, at which point the stay was lifted on

   February 2, 2017 (Filing No. 82; Filing No. 87).

          On April 15, 2015, Christine and Joseph Furando appeared before the district court in the

   related criminal case as the representatives of Caravan and Cima Green. Through company

   representatives Christine and Joseph Furando, Caravan and Cima Green pled guilty to charges of

   wire fraud and conspiracy pursuant to a written plea agreement that Christine and Joseph Furando

   had signed. The charges were based on the same facts underlying this civil action (Filing No. 291-

   23; Filing No. 291-10; Filing No. 291-5).

          Joseph Furando pled guilty to charges of wire fraud, false statements to federal

   investigators, engaging in prohibited financial transactions with criminal proceeds, and conspiracy

   (Filing No. 291-9). Craig Ducey pled guilty to charges of wire fraud, false statements under the

   Clean Air Act, false claims against the IRS, obstruction of justice, engaging in prohibited financial

   transactions with criminal proceeds, and conspiracy (Filing No. 291-11). Chad Ducey pled guilty

   to charges of wire fraud, false statements to the EPA and IRS, false claims against the IRS,

   engaging in prohibited financial transactions with criminal proceeds, and conspiracy (Filing No.

   291-12). e-Biofuels pled guilty to charges of wire fraud, false statements to the EPA, false claims




                                                    8
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 9 of 29 PageID #: 3904




   against the IRS, false statements under the Clean Air Act, obstruction of justice, and conspiracy

   (Filing No. 291-13). Jeffrey Wilson’s criminal charges were tried by a jury, and the jury found

   him guilty of nineteen counts of criminal violations, including securities fraud and making false

   statements to the Securities and Exchange Commission (Filing No. 291-20).

           Final judgments were entered in the criminal proceedings against Caravan, Cima Green, e-

   Biofuels, Joseph Furando, Craig Ducey, Chad Ducey, and Jeffrey Wilson. Jeffrey Wilson was

   ordered to pay restitution in the amount of $16,468,769.73 (Filing No. 291-20 at 6–7). Caravan,

   Cima Green, e-Biofuels, Joseph Furando, Craig Ducey, and Chad Ducey were held jointly and

   severally liable with each other for a restitution amount of $56,135,811.00 (Filing No. 291-14 at

   8; Filing No. 291-15 at 6; Filing No. 291-16 at 6; Filing No. 291-17 at 10; Filing No. 291-18 at 8;

   Filing No. 291-19 at 5).

           In this False Claims Act qui tam action, a Clerk’s Entry of Default was entered against

   Imperial, Caravan, Cima Green, and e-Biofuels after these defendants failed to respond to the

   pleadings against them or otherwise defend against this action (Filing No. 166; Filing No. 227;

   Filing No. 228; Dkt. No. 180 in the consolidated case from case number 1:12-cv-786-TWP-MJD).

           After years of litigation and a two-year stay of the case, Chepurko filed the motions before

   the Court, seeking judgments as a matter of law against Defendants Joseph Furando, Craig Ducey,

   Chad Ducey, and Jeffrey Wilson (Filing No. 290); e-Biofuels, LLC, Caravan Trading, LLC, Cima

   Green, LLC, and Imperial Petroleum, Inc. (Filing No. 292); and Christine Furando (Filing No.

   294).

                          II.    SUMMARY JUDGMENT STANDARD

           The purpose of summary judgment is to “pierce the pleadings and to assess the proof in

   order to see whether there is a genuine need for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio




                                                    9
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 10 of 29 PageID #: 3905




   Corp., 475 U.S. 574, 587 (1986). Federal Rule of Civil Procedure 56 provides that summary

   judgment is appropriate if “the pleadings, depositions, answers to interrogatories, and admissions

   on file, together with the affidavits, if any, show that there is no genuine issue as to any material

   fact and that the moving party is entitled to a judgment as a matter of law.” Hemsworth v.

   Quotesmith.com, Inc., 476 F.3d 487, 489–90 (7th Cir. 2007). In ruling on a motion for summary

   judgment, the court reviews “the record in the light most favorable to the non-moving party and

   draw[s] all reasonable inferences in that party’s favor.” Zerante, 555 F.3d at 584 (citation omitted).

   “However, inferences that are supported by only speculation or conjecture will not defeat a

   summary judgment motion.” Dorsey v. Morgan Stanley, 507 F.3d 624, 627 (7th Cir. 2007)

   (citation and quotation marks omitted). Additionally, “[a] party who bears the burden of proof on

   a particular issue may not rest on its pleadings, but must affirmatively demonstrate, by specific

   factual allegations, that there is a genuine issue of material fact that requires trial.” Hemsworth,

   476 F.3d at 490 (citation omitted). “The opposing party cannot meet this burden with conclusory

   statements or speculation but only with appropriate citations to relevant admissible evidence.” Sink

   v. Knox County Hosp., 900 F. Supp. 1065, 1072 (S.D. Ind. 1995) (citations omitted).

          “In much the same way that a court is not required to scour the record in search of evidence

   to defeat a motion for summary judgment, nor is it permitted to conduct a paper trial on the merits

   of [the] claim.” Ritchie v. Glidden Co., 242 F.3d 713, 723 (7th Cir. 2001) (citations and quotation

   marks omitted). “[N]either the mere existence of some alleged factual dispute between the parties

   nor the existence of some metaphysical doubt as to the material facts is sufficient to defeat a motion

   for summary judgment.” Chiaramonte v. Fashion Bed Grp., Inc., 129 F.3d 391, 395 (7th Cir. 1997)

   (citations and quotation marks omitted).

                                        III.   DISCUSSION




                                                    10
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 11 of 29 PageID #: 3906




          Chepurko asserts four claims in his Second Amended Complaint, Count I: Violation of the

   Federal False Claims Act, 31 U.S.C. § 3729(a)(1); Count II: Violation of the Federal False Claims

   Act, 31 U.S.C. § 3729(a)(1)(C); Count III: Alternate Remedies; and, Count IV: Supplemental

   Complaint Violation of the False Claims Act by Christine Furando. (Filing No. 152). He asks the

   Court to enter summary judgment against Joseph Furando, Craig Ducey, Chad Ducey, Jeffrey

   Wilson, and Christine Furando. He asks the Court to enter default judgment against e-Biofuels,

   Caravan Trading, Cima Green, and Imperial or alternatively to enter summary judgment against

   these business entity defendants. The Court will first briefly discuss the law concerning the False

   Claims Act claims and then turn to Chepurko’s request for default judgment followed by the

   request for summary judgment.

   A.     False Claims Act Claims

          The False Claims Act (“FCA”) provides:

          [A]ny person who-

             (A) knowingly presents, or causes to be presented, a false or fraudulent claim for
          payment or approval;
             (B) knowingly makes, uses, or causes to be made or used, a false record or
          statement material to a false or fraudulent claim;
             (C) conspires to commit a violation of subparagraph (A), (B), (D), (E), (F), or
          (G);
             (D) has possession, custody, or control of property or money used, or to be used,
          by the Government and knowingly delivers, or causes to be delivered, less than all
          of that money or property;
             . . . or
             (G) knowingly makes, uses, or causes to be made or used, a false record or
          statement material to an obligation to pay or transmit money or property to the
          Government, or knowingly conceals or knowingly and improperly avoids or
          decreases an obligation to pay or transmit money or property to the Government,

   violates the FCA. 31 U.S.C. § 3729(a)(1).

          A “claim” under the FCA “means any request or demand, whether under a contract or

   otherwise, for money or property and whether or not the United States has title to the money or



                                                   11
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 12 of 29 PageID #: 3907




   property, that is presented to an officer, employee, or agent of the United States.” 31 U.S.C. §

   3729(b)(2)(A)(i). An “obligation” under the FCA “means an established duty, whether or not

   fixed, arising from an express or implied contractual, grantor-grantee, or licensor-licensee

   relationship, from a fee-based or similar relationship, from statute or regulation, or from the

   retention of any overpayment.” 31 U.S.C. § 3729(b)(3).

          Under the FCA,

          the terms “knowing” and “knowingly”—
               (A) mean that a person, with respect to information—
                  (i) has actual knowledge of the information;
                  (ii) acts in deliberate ignorance of the truth or falsity of the information; or
                  (iii) acts in reckless disregard of the truth or falsity of the information; and
               (B) require no proof of specific intent to defraud;

   31 U.S.C. § 3729(b)(1).

          To prove a violation under Section 3729(a)(1)(A), it must be shown that: 1) the defendant

   made a claim to receive money or property from the government; 2) the claim was false; and 3)

   the defendant knew the claim was false. United States ex rel. Hanna v. City of Chicago, 834 F.3d

   775, 778 (7th Cir. 2016).

          To prove a violation under Section 3729(a)(1)(B), it must be shown that: 1) the defendant

   made a statement or record in order to receive money or property from the government; 2) the

   statement or record was false; 3) the defendant knew the statement or record was false; and 4) the

   false statement or record was material to the government’s decision to pay or approve the false

   claim. United States ex rel. Marshall v. Woodward Inc., 812 F.3d 556, 561 (7th Cir. 2015).

          To prove a violation under Section 3729(a)(1)(D), a plaintiff must show defendant’s 1)

   possession, custody, or control of property used or to be used by the government; 2) delivery, or

   causing delivery, of less than all that property; and 3) knowledge of that inadequate delivery.




                                                    12
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 13 of 29 PageID #: 3908




   United States ex rel. Harper v. Muskingum Watershed Conservancy Dist., 842 F.3d 430, 438–39

   (6th Cir. 2016).

          To prove a violation under Section 3729(a)(1)(G), a plaintiff must show the defendant:

          knowingly makes, uses, or causes to be made or used, a false record or statement
          material to an obligation to pay or transmit money or property to the Government,
          or knowingly conceals or knowingly and improperly avoids or decreases an
          obligation to pay or transmit money or property to the Government.

   31 U.S.C. § 3729(a)(1)(G); see also United States ex rel. Yannacopoulos v. Gen. Dynamic, 652

   F.3d 818, 835 (7th Cir. 2011). A violation under this subsection “is a false statement used not to

   obtain payments from the government, but to conceal, avoid, or decrease an obligation to pay or

   transmit money or property to the Government.” Yannacopoulos, 652 F.3d at 835 (internal citation

   and quotation marks omitted). Liability under this subsection covers not only obligations of the

   defendants themselves but also covers “knowingly making a false statement that will cause a third

   party to impair its obligation to the federal government.” United States v. Caremark, Inc., 634 F.3d

   808, 817 (5th Cir. 2011).

          An FCA conspiracy claim arises when a person “conspires to commit a violation of

   subparagraph (A), (B), (D), (E), (F), of (G).” 31 U.S.C. § 3729(a)(1)(C). General civil conspiracy

   principles apply to FCA conspiracy claims, and thus, to establish an FCA conspiracy claim, it must

   be shown that a defendant conspired with one or more persons to violate at least one other

   provision of Section 3729(a)(1), and one or more of the conspirators performed an overt act that

   effected an FCA violation. See United States ex rel. Durcholz v. FKW Inc., 189 F.3d 542, 545 n.3

   (7th Cir. 1999); United States ex rel. Rockey v. Ear Inst. of Chi., LLC, 92 F. Supp. 3d 804, 825–26

   (N.D. Ill. 2015).




                                                   13
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 14 of 29 PageID #: 3909




          Chepurko’s substantive FCA claim under Count I is based upon violations of Section

   3729(a)(1)(A), (B), (D), and (G). Count II is an FCA conspiracy claim brought pursuant to 31

   U.S.C. § 3729(a)(1)(C). Chepurko asserts,

          All the violations of the FCA alleged by Plaintiff-Relator are interconnected and
          form one scheme that caused the creation, sale and submission of invalid RINs to
          the EPA. These violations all led to the damages suffered by the United States. . . .
          Thus, if the Court finds that judgment in favor of Mr. Chepurko is appropriate for
          any of the alleged FCA violations, it should result in the same award of damages
          and penalties.

   (Filing No. 293 at 13.)

   B.     Motion for Default Judgment against Business Entity Defendants

          A Clerk’s Entry of Default has been entered against Imperial, Caravan, Cima Green, and

   e-Biofuels, and Chepurko now asks the Court for entry of default judgment against them. Imperial,

   Caravan, Cima Green, and e-Biofuels have not moved to set aside the Clerk’s Entries of Default,

   and none of these business entity defendants are minors, incompetent persons, or active-service

   military members (Filing No. 291-2 at 4).

          The Court may enter a default judgment against a party who has failed to plead or otherwise

   defend itself. Fed. R. Civ. P. 55(b)(2). The decision to grant or deny a default judgment is within

   the Court’s discretion. See Domanus v. Lewicki, 742 F.3d 290, 301 (7th Cir. 2014) (indicating a

   decision on default judgment is reviewed for abuse of discretion). A default judgment establishes

   the defendant’s liability to the plaintiff on the cause of action alleged in the complaint. Wehrs v.

   Wells, 688 F.3d 886, 892 (7th Cir. 2012). “‘Upon default, the well-pleaded allegations of a

   complaint relating to liability are taken as true.’” VLM Food Trading Int’l, Inc. v. Ill. Trading Co.,

   811 F.3d 247, 255 (7th Cir. 2016) (quoting Dundee Cement Co. v. Howard Pipe & Concrete

   Prods., Inc., 722 F.2d 1319, 1323 (7th Cir. 1983)). Damages, however, “must be proved unless

   they are liquidated or capable of calculation.” Wehrs, 688 F.3d at 892. Since e-Biofuels, Caravan,



                                                    14
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 15 of 29 PageID #: 3910




   Cima Green, and Imperial failed to respond to or otherwise defend against the allegations asserted

   against them, all of the well-pleaded factual allegations regarding liability are taken as true.

          The allegations supporting Counts I and II—on which Chepurko has requested default

   judgment—asserted in the Complaint, Amended Complaint, and Second Amended Complaint are

   more than sufficient to establish the elements (as explained in the previous section) of the

   substantive FCA claim and the FCA conspiracy claim. As described in greater detail in the

   “Background” section above, e-Biofuels, Imperial, Caravan, Cima Green, Joseph Furando, Craig

   Ducey, Chad Ducey, and Jeffrey Wilson devised and carried out a scheme to create false RINs

   based on biodiesel fuel that had not actually been manufactured. Those RINs were submitted to

   the EPA as false claims for energy credits and to meet obligations to the Government. These

   Defendants’ actions also caused e-Biofuels’ customers to submit false claims to the EPA based on

   the fraudulent RINs. These Defendants agreed to undertake actions that violate the provisions of

   Section 3729(a)(1), and they acted on that agreement by creating, transferring, and selling

   fraudulent RINs that resulted in damages to the Government. Because the allegations establish the

   substantive FCA claim and the FCA conspiracy claim, the Court grants Chepurko’s Motion and

   enters default judgment against Defendants e-Biofuels, Caravan, Cima Green, and Imperial on

   those two claims.

          A hearing on damages against a defaulted defendant is not necessary if the damages are

   “liquidated or capable of calculation.” Wehrs, 688 F.3d at 892; Merrill Lynch Mortg. Corp. v.

   Narayan, 908 F.2d 246, 253 (7th Cir. 1990); United States v. Rinaldi, 2007 WL 1498856 (C.D. Ill.

   May 21, 2007). The damages in this case are capable of calculation and easily ascertainable, and

   therefore, no evidentiary hearing is necessary.




                                                     15
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 16 of 29 PageID #: 3911




           Those who violate the FCA are liable “for a civil penalty of not less than [$5,500] and not

   more than [$11,000], as adjusted by the Federal Civil Penalties Inflation Adjustment Act of 1990

   . . . , plus 3 times the amount of damages which the Government sustains because of the act of that

   person.” 31 U.S.C. § 3729(a)(1); United States v. King-Vassel, 728 F.3d 707, 711 (7th Cir. 2013);

   see also U.S. Department of Justice, The False Claims Act: A Primer, at 1. 1

           Numerous other courts have concluded that a finding of actual loss when determining a

   restitution award in a criminal judgment can be used as the basis for determining the damages

   suffered by the Government in a subsequent FCA case. See, e.g., United States v. Harris, 2008

   U.S. Dist. LEXIS 7346, at *4 (N.D. Ill. Jan. 31, 2008) (awarding treble damages based on criminal

   restitution award, plus the additional statutory civil penalty); United States ex rel. Johnson v.

   D.E.L.L. Child Dev. Corp., 2006 WL 2385280, at *3 (S.D. Ill. Aug. 17, 2006) (awarding

   $75,000.00 in FCA case after defendant admitted in prior criminal case to defrauding Government

   of $25,000.00); United States v. Bickel, 2006 WL 1120439, at *3–4 (C.D. Ill. Feb. 22, 2006)

   (trebling actual damages determined in prior criminal proceeding); United States ex rel. Lamberts

   v. Stokes, 640 F. Supp. 2d 927, 930, 933 (W.D. Mich. 2009) (trebling FCA damages based upon

   restitution award determined in prior criminal proceeding); United States v. Szilvagyi, 398 F. Supp.

   2d 842, 849–50 (E.D. Mich. 2005) (awarding treble the amount of actual loss that Government

   suffered as determined for restitution award in prior criminal case).

           In the criminal cases against them, Caravan, Cima Green, e-Biofuels, Joseph Furando,

   Craig Ducey, and Chad Ducey were held jointly and severally liable for restitution in the amount

   of $56,135,811.00 (Filing No. 291-14 at 8; Filing No. 291-15 at 6; Filing No. 291-16 at 6; Filing

   No. 291-17 at 10; Filing No. 291-18 at 8; Filing No. 291-19 at 5). Of that restitution amount,


   1
     Available at https://www.justice.gov/sites/default/files/civil/legacy/2011/04/22/C-FRAUDS_FCA_Primer.pdf, last
   visited April 28, 2020.


                                                         16
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 17 of 29 PageID #: 3912




   $33,082,478.00 was awarded as damages to the IRS to compensate it for fraudulent tax credits,

   which are not at issue in this FCA qui tam case. The other $23,053,333.00 equals the total amount

   of damage incurred by the Government that resulted from the fraudulent generation of RINs and

   the false claims submitted to the EPA Renewable Fuel Standard program (see, e.g., Filing No. 291-

   15 at 6–8). As this case is based upon the fraudulent generation of RINs and the false claims

   submitted to the EPA Renewable Fuel Standard program, an FCA award of treble damages based

   upon the related criminal proceedings’ restitution award amounts to $69,159,999.00.

          Additionally, Chepurko asks the Court to award the minimum statutory civil penalty

   ($5,500.00) for each of the false claims presented. He explains,

          It can be found with certainty that at least 82 false claims were submitted or caused
          to be submitted by Defendants. First, the criminal indictment lists 11 specific
          instances when Craig Ducey and e-Biofuels submitted false claims to generate
          RINs. Ex. 3, ¶¶ 64-65. Also, using the administrative settlement agreements the
          EPA and e-Biofuels customers entered, it can be determined that those customers
          submitted invalid e-Biofuels generated RINs to the EPA to meet a total of 71 RVOs
          between them. See Ex. 2; Ex. 24. As obligated parties are required to present a claim
          showing their retired RINs at least once a year to meet their annual RVOs, then at
          a minimum, 71 false claims were caused to be presented to the government due to
          the actions of the Defendants. Ex. 2; Ex. 24.

   (Filing No. 291 at 34 (citing designated evidence at Filing No. 291-4 at 32–33; Filing No. 291-3;

   Filing No. 291-25).) This argument is well-taken, supported by the designated evidence,

   unopposed, and uncontradicted by other evidence. Therefore, the Court determines that the FCA

   civil penalty award should be $451,000.00 (82 false claims multiplied by the minimum statutory

   penalty of $5,500.00). The FCA civil penalty award and the treble damages award result in a total

   award of $69,610,999.00. The defaulted Defendants—e-Biofuels, Caravan, Cima Green, and

   Imperial—are jointly and severally liable under the FCA for the total award of $69,610,999.00.

   C.     Motion for Summary Judgment against Joseph Furando, Craig Ducey, Chad Ducey,
          and Jeffrey Wilson




                                                   17
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 18 of 29 PageID #: 3913




          Chepurko asks the Court to enter summary judgment against Joseph Furando, Craig Ducey,

   Chad Ducey, and Jeffrey Wilson on Counts I and II of the Second Amended Complaint. He asserts,

          Under the doctrine of collateral estoppel, criminal convictions in the related
          criminal actions precludes these Defendants from disputing any of these facts that
          were litigated in the criminal case and that also satisfy the elements of the Plaintiff-
          Relator’s claims and support the motion for summary judgment in this case. The
          criminal convictions are based on a factual record in the related criminal cases that
          actually and necessarily determined those facts and were essential to those
          convictions and those same facts also satisfy the elements of the issues to be
          litigated in this case. This motion for summary judgment is based on the factual
          record that has already been determined in the related criminal cases against these
          defendants.

   (Filing No. 290 at 1.)

          Under collateral estoppel, “once an issue is actually and necessarily determined by a court

   of competent jurisdiction, that determination is conclusive in subsequent suits based on a different

   cause of action involving a party to the prior litigation.” Carter v. Comm’r, 746 F.3d 318, 321 (7th

   Cir. 2014) (quoting Montana v. United States, 440 U.S. 147, 153 (1979)). “The party against whom

   the issue had been resolved must have had, first, a full and fair opportunity to litigate the issue in

   the previous suit . . . and, second, a meaningful opportunity to appeal the resolution of the issue.”

   Id. (internal citations and quotation marks omitted).

          Chepurko further asserts that the FCA includes a statutory collateral estoppel provision to

   be applied when a preceding criminal case ends in a guilty plea or conviction after trial.

          Notwithstanding any other provision of law, the Federal Rules of Criminal
          Procedure, or the Federal Rules of Evidence, a final judgment rendered in favor of
          the United States in any criminal proceeding charging fraud or false statements,
          whether upon a verdict after trial or upon a plea of guilty or nolo contendere, shall
          estop the defendant from denying the essential elements of the offense in any action
          which involves the same transaction as in the criminal proceeding and which is
          brought under subsection (a) or (b) of section 3730.

   31 U.S.C. § 3731(e); see also United States v. Harris, 2008 U.S. Dist. LEXIS 7346 (N.D. Ill. Jan.

   31, 2008) (applying FCA statutory collateral estoppel when entering judgment against defendant).



                                                    18
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 19 of 29 PageID #: 3914




          Joseph Furando, Craig Ducey, and Chad Ducey each pled guilty pursuant to plea

   agreements and stipulated to a factual basis to support the criminal judgments against them in their

   related criminal proceedings (Filing No. 291-5; Filing No. 291-6; Filing No. 291-7; Filing No.

   291-9; Filing No. 291-11; Filing No. 291-12). Final judgments in those criminal matters were

   entered against Joseph Furando, Craig Ducey, and Chad Ducey (Filing No. 291-14; Filing No.

   291-17; Filing No. 291-18). Jeffrey Wilson was convicted by a jury after proceeding to trial on the

   charges against him. Final judgment was entered against him, and his appeal from the conviction

   was denied (Filing No. 291-20; see also United States v. Wilson, 879 F.3d 795 (7th Cir. 2018)).

          After reviewing the designated evidence concerning the related criminal matters against

   Joseph Furando, Craig Ducey, Chad Ducey, and Jeffrey Wilson, the Court determines that

   collateral estoppel applies in this FCA qui tam action. The issues and facts that were involved in

   the earlier criminal matters are the same issues and facts involved in this civil action. The same

   fraudulent biodiesel fuel scheme and false statements to the Government are central to all the cases.

   The facts and issues were actually and fully litigated in the previous criminal matters through plea

   agreements and stipulated factual bases or through a jury trial, guilty verdict, and appeal. The

   determination of the truth of the issues and facts concerning conspiracy and false statements to the

   Government was essential to the final judgments in the criminal proceedings. Joseph Furando,

   Craig Ducey, Chad Ducey, and Jeffrey Wilson each appeared in their criminal cases and were fully

   represented by counsel (Filing No. 291-21; Filing No. 291-22).

          Furthermore, the statutory collateral estoppel provision of the FCA also applies as the

   Government secured a final judgment in its favor against Joseph Furando, Craig Ducey, Chad

   Ducey, and Jeffrey Wilson for charges of false statements based on the same transactions at issue

   here, namely the fraudulent biodiesel fuel scheme and false statements to the Government.




                                                    19
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 20 of 29 PageID #: 3915




          As discussed in the previous section concerning default judgment against the business

   entity Defendants, the allegations supporting Counts I and II of the Second Amended Complaint

   are more than sufficient to establish the elements of the substantive FCA claim and the FCA

   conspiracy claim. The undisputed designated evidence from the prior related criminal proceedings

   establishes those same facts and issues that are asserted in Counts I and II. Therefore, the Court

   concludes that summary judgment is appropriate against Joseph Furando, Craig Ducey,

   Chad Ducey, and Jeffrey Wilson on the substantive FCA claim and the FCA conspiracy claim.

          For the reasons discussed in the previous section, the Court concludes that the appropriate

   damages award for the substantive FCA claim and the FCA conspiracy claim is $69,610,999.00.

   Joseph Furando, Craig Ducey, Chad Ducey, and Jeffrey Wilson are each held jointly and severally

   liable with e-Biofuels, Caravan, Cima Green, and Imperial for the total award of $69,610,999.00.

          The Court briefly notes that Craig Ducey, Chad Ducey, and Jeffrey Wilson did not respond

   to Chepurko’s Motion for Summary Judgment. Joseph Furando filed a Response Brief, (Filing

   No. 320), opposing summary judgment.           He emphasized his pro se status and raised the

   longstanding principle that “[a] document filed pro se is to be liberally construed, and . . . however

   inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

   lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). However, the Court notes,

          [I]t is also well established that pro se litigants are not excused from compliance
          with procedural rules. [T]he Supreme Court has never suggested that procedural
          rules in ordinary civil litigation should be interpreted so as to excuse mistakes by
          those who proceed without counsel[.] Further, as the Supreme Court has noted, in
          the long run, experience teaches that strict adherence to the procedural requirements
          specified by the legislature is the best guarantee of evenhanded administration of
          the law.

   Loubser v. United States, 606 F. Supp. 2d 897, 909 (N.D. Ind. 2009) (citations and quotation marks

   omitted).




                                                    20
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 21 of 29 PageID #: 3916




          In his Response Brief, Joseph Furando argues that the public disclosure bar to FCA claims

   applies in this case to prohibit Chepurko from pursuing the claims. He argues that numerous

   government agencies raided his offices in late May 2012, and those raids were conducted to

   investigate the fraud alleged in this case. He asserts the raids were executed pursuant to previously

   obtained search warrants, which demonstrates that government agents knew about the information

   of fraud before the May 2012 raids. “Following the raid, articles about Defendant, his business,

   and the alleged fraud were featured in numerous newspapers and trade publications across the

   country.” (Filing No. 320 at 5.) Joseph Furando then points out that Chepurko filed this qui tam

   action on “June 7, 2012, some 10 days after this government action and public disclosure,” and

   thus, “[t]he facts about Plaintiff-Relator’s timing demonstrate knowledge about the underlying

   fraud had already entered the public domain a week and a half before he filed suit.” Id. As such,

   Joseph Furando argues, the public disclosure bar prohibits Chepurko from bringing the FCA

   claims. He further argues that Chepurko is not an original source of the information concerning

   the fraud, asserting that Chepurko simply relies entirely on the information found in the criminal

   proceedings to support this qui tam action.

          Joseph Furando failed to designate any evidence that provides factual support about a

   “search warrant,” when such a warrant was issued, and the contents of such a warrant. He also

   failed to designate any evidence that provides factual support about unspecified newspapers and

   trade publications, when those alleged publications were published, and the contents of such

   alleged publications. Joseph Furando’s unsupported, bare assertions are not enough to give rise to

   the public disclosure bar. Importantly, the undisputed designated evidence shows that Chepurko

   voluntarily contacted the Government on October 11, 2011, to disclose information about the false

   claims. This was well before he filed this qui tam action and well before the May 2012 raid upon




                                                    21
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 22 of 29 PageID #: 3917




   which Joseph Furando relies. Then between October 2011 and May 2012, Chepurko voluntarily

   disclosed to the Government through written disclosures and in-person meetings extensive

   information that in turn was used by Chepurko for the allegations of this action (Filing No. 333-2;

   Filing No. 333-3; Filing No. 333-4; Filing No. 333-5; Filing No. 333-6; Filing No. 333-7; Filing

   No. 333-8; Filing No. 333-9; Filing No. 333-10). Joseph Furando’s argument is unavailing to

   defeat summary judgment. 2

   D.       Motion for Summary Judgment against Christine Furando

            Chepurko seeks summary judgment against Christine Furando on Counts I, II, and IV of

   the Second Amended Complaint (Filing No. 294). On January 10, 2019, the Court granted

   Christine Furnado’s motion to dismiss Count IV. (Filing No. 323). Therefore, the Court need not

   consider summary judgment concerning Count IV. With respect to Count II, the Court notes that

   Chepurko did not develop any argument supporting his request for summary judgment and Count

   II is not even mentioned or argued in Chepurko’s supporting briefs. This is readily highlighted by

   a comparison of the nearly-identical briefs filed against Christine Furando, the business entity

   defendants, and the four other individual defendants (compare Filing No. 295 with Filing No. 293

   at 28–29 and Filing No. 291 at 30–31). Because Chepurko failed to present any argument as to

   Count II, the Court will not consider that claim on summary judgment. See United States v. Hook,

   471 F.3d 766, 775 (7th Cir. 2006) (“perfunctory and undeveloped arguments, and arguments that




   2
     Before the Court also is Joseph Furando’s sixth request that the Court appoint him counsel so that he can properly
   prepare for trial. (Filing No. 391). That request is denied because Mr. Furando has been able to competently represent
   himself throughout this litigation. The Court has analyzed Mr. Furando’s abilities as related to “the tasks that normally
   attend litigation: evidence gathering, preparing and responding to motions and other court filings.” Pruitt v. Mote, 503
   F.3d 647, 654-655 (7th Cir. 2007). As evidenced by his legal arguments in his response in opposition, the Court again
   finds that he indeed is able to competently litigate this matter himself. See McCaa. v Hamilton, 893 F.3d 1027, 1032
   (7th Cir. 2018). (The question is not whether an attorney would help the plaintiff’s case, but whether, given the
   difficulty of the case, his personal abilities are such that he is competent to litigate it himself.) Moreover, the instant
   request for counsel is now moot. The Court’s summary judgment ruling eliminates the need for trial counsel.


                                                              22
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 23 of 29 PageID #: 3918




   are unsupported by pertinent authority, are waived”). To succeed on his claim against Christine

   Furando under Count II, Chepurko will have to attempt to do so at trial.

          Regarding Count I of the Second Amended Complaint, Chepurko argues that he is entitled

   to summary judgment against Christine Furando because collateral estoppel based on the criminal

   convictions applies to her liability in this civil qui tam action. Similar to his argument against

   Joseph Furando, Craig Ducey, Chad Ducey, and Jeffrey Wilson, Chepurko asserts that the criminal

   convictions establish Christine Furando’s FCA liability here.

          While Christine Furando was not a defendant in any of the related criminal matters,

   Chepurko argues that collateral estoppel nonetheless applies because she was the majority owner

   of Caravan and Cima Green, she personally appeared in the criminal case as a representative of

   those companies at the change of plea hearing, and she signed the plea agreement and factual basis

   in the criminal case. Chepurko points out that Christine Furando was the CEO and president of

   Cima Green. He argues that she was in privity with Caravan and Cima Green as to the facts giving

   rise to this qui tam action and the criminal judgments, and thus, she should be collaterally estopped

   by the criminal judgments against Caravan and Cima Green.

          Chepurko argues,

          [C]ollateral estoppel can bind not only the actual parties represented in the prior
          action but also those “who were in privity with parties to the prior proceeding.”
          Kraushaar v. Flanigan, 45 F.3d 1040, 1050 (7th Cir. 1995) (citing Parkland
          Hosiery Co. v. Shore, 439 U.S. 322, 327 n.7 (1979); Santa’s Best Craft, LLC v. St.
          Paul Fire & Marine Ins. Co., 611 F.3d 339, 356 (7th Cir. 2010). Privity is used as
          “a descriptive term for designating those with a sufficiently close identity of
          interests” and “the privity label simply expresses a conclusion that preclusion is
          proper.” Tice v. Am. Airlines, Inc., 162 F.3d 966, 971 (7th Cir. 1998) (quoting In
          Matter of L & S Industries, 989 F.2d 929, 932-33 (7th Cir. 1993).

   (Filing No. 295 at 12–13.)




                                                    23
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 24 of 29 PageID #: 3919




           Christine Furando responds that summary judgment is not warranted and Chepurko’s own

   allegations and evidence undermine his argument for privity and collateral estoppel. She contends

   that Chepurko admitted in his pleadings and evidence that she had no operational control over

   Cima Green and Caravan, and she was only the majority owner of the companies so that Joseph

   Furando could claim the companies were owned by an individual who is a minority. She further

   points out that she was never criminally indicted, and she was never found to be a co-conspirator

   in the biodiesel fuel scheme and never appeared in the related criminal matters in her personal

   capacity. (Filing No. 317). Instead, she only appeared on behalf of Cima Green and Caravan in

   her representative capacity for the companies. Those companies pled guilty; she did not. She

   signed a plea agreement and factual basis on behalf of the companies on the day that she appeared

   for the change of plea hearing. In the criminal matter, there were no issues as to whether Christine

   Furando was guilty of making false statements or claims. Her liability was not litigated in the

   criminal matter, and her liability was not essential to the final criminal judgments. Because the

   prior case was a criminal proceeding, Christine Furando argues that she could do nothing to protect

   her personal interests and liability in that matter.

           The success of Chepurko’s Motion for Summary Judgment hinges on his argument that

   privity and collateral estoppel apply to Christine Furando to establish her FCA liability. Therefore,

   the Court focuses on this argument. “As a matter of due process, collateral estoppel can be used

   to bind only those persons who were parties or who are in privity with parties to the prior

   proceeding.” Kraushaar v. Flanigan, 45 F.3d 1040, 1050 (7th Cir. 1995). “[O]ffensive use of

   collateral estoppel occurs when the plaintiff seeks to foreclose the defendant from litigating an

   issue the defendant has previously litigated unsuccessfully in an action with another party.”

   Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 n.4 (1979).




                                                     24
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 25 of 29 PageID #: 3920




          The Seventh Circuit explained, “The Supreme Court has also held that the doctrine cannot

   be used offensively--i.e., when a plaintiff seeks to estop a defendant from relitigating an issue

   which the defendant previously litigated and lost in another action--where the application of the

   doctrine would be unfair to a defendant.” Kraushaar, 45 F.3d at 1050 (internal citation and

   quotation marks omitted). “Still another situation where it might be unfair to apply offensive

   estoppel is where the second action affords the defendant procedural opportunities unavailable in

   the first action that could readily cause a different result.” Parklane Hosiery, 439 U.S. at 330–31.

          Based on these principles and the facts surrounding Christine Furando’s involvement in

   the criminal matter, the Court concludes that applying privity and collateral estoppel to establish

   her personal liability in this case would be patently unfair and offend principles of due process.

   Christine Furando appeared in court on a single day for a change of plea hearing in a representative

   capacity for Caravan and Cima Green. She did not appear in her personal capacity. On that same

   day, she signed a plea agreement and factual basis on behalf of Caravan and Cima Green.

          That factual basis stated,

          Defendant Caravan Trading Company LLC and Defendant CIMA Green LLC were
          companies that Defendant JOSEPH FURANDO (“FURANDO”) owned and
          essentially operated. Although FURANDO’s wife owned fifty-one percent of both
          companies, [JOSEPH] FURANDO controlled them. [JOSEPH] FURANDO held
          the title of Vice President of Sales and Marketing at Caravan and CIMA. This title
          did not reflect his authority at the companies, which was essentially absolute. His
          coconspirator, Katirina Tracy, worked for FURANDO and was a corporate officer
          for both companies. FURANDO carried out many of the actions set forth in this
          Statement of Facts in concert with Tracy.

   (Filing No. 291-5 at 6.)

          The criminal indictment indicated that “Furando and his wife owned these business entities

   [Caravan and Cima],” (Filing No. 291-4 at 4), but the indictment did not further implicate Christine

   Furando or her interests.




                                                   25
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 26 of 29 PageID #: 3921




          When considering privity in another case, the Seventh Circuit noted that “[t]he parties in

   the earlier case did not provide the later plaintiffs with any notice that a suit was pending that

   would conclusively resolve their legal rights.” Tice, 162 F.3d at 972. Chepurko argues that

   Christine Furando should be held liable in this case because she was in privity with her companies

   that were defendants in the criminal matter. He also argues in his briefing that he could not present

   his interests in the criminal matter as he was not a party in the criminal case and was not permitted

   to intervene. However, this same argument applies to Christine Furando. She was not a party in

   the criminal matter and could not present or defend her own personal interests in that matter beyond

   the forfeiture proceeding subsequent to the criminal judgment. While Christine Furando was

   aware of the criminal matter, there is nothing that indicates the criminal case would have

   conclusively resolved her personal legal rights. In fact, the criminal matter was not conclusively

   resolving Christine Furando’s personal legal rights. It was conclusively resolving Caravan’s and

   Cima Green’s legal rights. Additionally, this “second action affords [Christine Furando]

   procedural opportunities unavailable in the first action that could readily cause a different result,”

   namely, an opportunity to defend against her personal liability. See Parklane Hosiery, 439 U.S.

   at 330–31.

          The Seventh Circuit also explained in Tice that courts might consider whether

   “manipulative litigation practices” were employed by parties when considering the application of

   privity. 162 F.3d at 973. The Government pursued the earlier criminal matter against Caravan and

   Cima Green, not against Christine Furando, and this suggests an absence of manipulative litigation

   practices by Christine Furando as she did not bring the earlier litigation personally or on behalf of

   Caravan and Cima Green.




                                                    26
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 27 of 29 PageID #: 3922




          In the Second Amended Complaint, Chepurko alleges, “[a]fter Mr. Chepurko began

   working for Joseph Furando it was apparent that Christine Furando did not have day-to-day

   operational control of [Caravan and Cima Green].” (Filing No. 152 at 35.) Furthermore, in his

   designated evidence, Chepurko includes his interviews with Government agents, and in those

   interviews he testified, “Christine Furando was a 51 percent owner of Caravan Trading LLC but

   had no operational role in the company. [Joseph] Furando made his wife the majority owner so

   that it would be classified as a minority owned business.” (Filing No. 333-6 at 3.) And “Christine

   Furando was never at the office to work.” (Filing No. 333-9 at 4.) These allegations and evidence

   further support the Court’s conclusion that applying privity and collateral estoppel to Christine

   Furando would be inappropriate.

          Because Chepurko’s request for summary judgment against Christine Furando is based

   entirely on privity and collateral estoppel, and the Court has concluded that it would be patently

   unfair and would offend due process to apply those principles, the Court determines that the

   Motion for Summary Judgment against Christine Furando must be denied. Christine Furando

   asked in her Response Brief for entry of summary judgment in her favor, but the Court concludes

   she has not established that there are no factual disputes and she is not entitled to judgment as a

   matter of law. Therefore, her request is denied and this claim may proceed to trial.

                                      IV.    CONCLUSION

          For the foregoing reasons, the Court GRANTS Chepurko’s Motion for Summary

   Judgment against Defendants Chad Ducey, Craig Ducey, Joseph Furando, and Jeffrey Wilson

   (Filing No. 290), and the Motion for Default Judgment, or Alternatively, Motion for Summary

   Judgment Against e-Biofuels, LLC, Imperial Petroleum, Inc., Caravan Trading, LLC, and Cima

   Green, LLC (Filing No. 292.) Joseph Furando, Craig Ducey, Chad Ducey, Jeffrey Wilson, e-




                                                   27
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 28 of 29 PageID #: 3923




   Biofuels, Caravan, Cima Green, and Imperial are each held jointly and severally liable on the

   substantive FCA claim and the FCA conspiracy claim in the amount of $69,610,999.00.

   Chepurko’s Motion for Summary Judgment against Christine Furando (Filing No. 294) is

   DENIED. Joseph Furando’s Motion for Appointment of Counsel (Filing No. 391) is DENIED

   for the reasons stated in prior Orders (Filing No. 301, Filing No. 284, Filing No. 277, Filing No.

   253), and because the Motion is now moot.

          The Clerk is directed to terminate Defendants Chad Ducey, Craig Ducey, Joseph

   Furando, and Jeffrey Wilson; as well as the defaulted business entities, Defendants e-Biofuels,

   LLC, Imperial Petroleum, Inc., Caravan Trading, LLC, and Cima Green, LLC., as parties in this

   case. The claims in Count I and II against Christine Furando may proceed to trial.

          SO ORDERED.

   Date: 4/30/2020




                                                  28
Case 1:14-cv-00377-TWP-MJD Document 396 Filed 04/30/20 Page 29 of 29 PageID #: 3924




    DISTRIBUTION:

    Chad Ducey, #11801-028                              Joseph Furando, #65853-050
    Terre Haute Federal Correctional Institution        Fort Dix Federal Correctional Institution
    Inmate Mail/Parcels                                 Inmate Mail/Parcels
    P.O. Box 33                                         P.O. Box 2000
    Terre Haute, Indiana 47808                          Joint Base MDL, New Jersey 08640

    Brian J. McCabe                                     John Andrew Goodridge
    U.S. DEPARTMENT OF JUSTICE                          JOHN ANDREW GOODRIDGE LAW
    CIVIL DIVISION                                      jagodridge@jaglo.com
    brian.mccabe@usdoj.gov

    Joyce R. Branda                                     CARAVAN TRADING, LLC
    UNITED STATES ATTORNEY’S OFFICE                     .52 Park Avenue
    Commercial Litigation Branch                        Park Ridge, New Jersey 07656
    P.O. Box 261
    Ben Franklin Station
    Washington, D.C. 20044

    Tracy Lyle Hilmer                                   CIMA GREEN, LLC
    UNITED STATES DEPT. OF JUSTICE                      .52 Park Avenue
    CIVIL DIVISION                                      Park Ridge, New Jersey 07656
    P.O. Box 261
    Ben Franklin Station
    Washington, D.C. 20044

    Shelese M. Woods                                    David K. Colapinto
    UNITED STATES ATTORNEY’S OFFICE                     KOHN & COLAPINTO
    shelese.woods@usdoj.gov                             dc@kkc.com

    Stephen M. Komie                                    Stephen Martin Kohn
    KOMIE AND ASSOCIATES                                KOHN & COLAPINTO
    Stephen_m_komie@komie-and-associates.com            smk@kkc.com

    Theodore J. Minch
    SOVICH MINCH LLP
    tjminch@sovichminch.com




                                                   29
